--------------------------------------------------------------------------------

Exhibit 10.1



August 30, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold



 
Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of the delivery of unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows for the period
ending July 30, 2019, and the related certification of a Financial Officer,
required to be delivered pursuant to that certain Consent to Extension letter
dated June 27, 2019 to September 30, 2019 (the “Specified Extension”).


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extension.


Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date); provided, however, that (i) Section 3.04(a) of the
Credit Agreement shall be subject to the restatement of the fiscal year 2017
financial statements of the Company disclosed in the Company’s Form 8-K dated
February 6, 2019,  and (ii) Section 3.06(a)(i) of the Credit Agreement shall be
subject to the purported class actions filed against the Company disclosed in
the Company’s Form 12b-25 dated February 11, 2019, the purported class action
filed against the Company in the Chester County, Pennsylvania, Court of Common
Pleas (Docket No. 2019-04821-MJ) on May 17, 2019, and the purported class action
filed against the Company in the United States District Court of the District of
New Jersey (Case 2:19-cv-16597) on August 12, 2019 which has been consolidated
with the purported class actions referred to in the Company’s Form 12b-25 dated
February 11, 2019, and (d) agrees that none of its respective obligations and
covenants shall be reduced or limited by the execution and delivery of this
letter agreement.



--------------------------------------------------------------------------------

Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.
 
This letter agreement shall not become effective until each of the Loan Parties
and the Administrative Agent have executed and delivered this letter agreement
to the Administrative Agent.  Except for the consents set forth above, the text
of the Credit Agreement and all other Loan Documents shall remain unchanged and
in full force and effect.  This letter agreement shall not constitute an
amendment to any other provision of the Credit Agreement or any other Loan
Document. The Specified Extension is a one-time consent and shall not be
construed as an agreement to consent to any future event. No consent by the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document is granted or intended except as expressly set forth herein.  Except as
set forth herein, the consents agreed to herein shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents, or a
course of dealing with the Administrative Agent and the Lenders at variance with
the Credit Agreement or any of the other Loan Documents, such as to require
further notice by the Administrative Agent or the Lenders to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future.  This letter agreement shall be a “Loan Document” for all
purposes under the Credit Agreement. This letter agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.  This
letter agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.  Delivery by one or more
parties hereto of an executed counterpart of this letter agreement via
facsimile, telecopy, or other electronic method of transmission pursuant to
which the signature of such party can be seen (including, without limitation,
Adobe Corporation’s Portable Document Format) shall have the same force and
effect as the delivery of an original executed counterpart of this letter
agreement.  Any party delivering an executed counterpart of this letter
agreement by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart to the Administrative Agent, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this letter agreement.
 
[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     

 
By:
/s/ Stephen P. Herbert
 

 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:
     
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Geraldine A. King
 

 
Name: Geraldine A. King
 
Title: Executive Director, Special Credits Risk




--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.
 
This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.
 
As of August 30, 2019



 
STITCH NETWORKS CORPORATION
       
By:
/s/ Stephen P. Herbert
 

 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




 
USAT CAPITAL CORP, LLC
     
By:
/s/ Stephen P. Herbert
 

 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




 
CANTALOUPE SYSTEMS, INC.
     
By:
/s/ Stephen P. Herbert
 

 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer






--------------------------------------------------------------------------------